Citation Nr: 1727719	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  16-13 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for diabetes mellitus type 2.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for Non-Hodgkin's Lymphoma (also claimed as lymphoma).


REPRESENTATION

The Veteran represented by:	John S. Berry, Esq.



ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for a bilateral hearing loss disability, diabetes mellitus type 2, and Non-Hodgkin's Lymphoma (also claimed as lymphoma) was denied in an October 2011 rating decision.  The Veteran did not appeal the decision and it became final.

2.  The evidence submitted since the October 2011 rating decision regarding the claim for service connection for a bilateral hearing loss disability is relevant and probative of the issue at hand.

3.  No evidence has been submitted since the October 2011 rating decision regarding the claim for service connection for diabetes mellitus type 2.

4.  No evidence has been submitted since the October 2011 rating decision regarding the claim for service connection for Non-Hodgkin's Lymphoma (also claimed as lymphoma).


CONCLUSION OF LAW

1.  The October 2011 rating decision, which denied service connection for a bilateral hearing loss disability, diabetes mellitus type 2, and Non-Hodgkin's Lymphoma (also claimed as lymphoma) is final.  38 U.S.C.A. § 7104 (West 2014).

2.  The evidence received since the October 2011 rating decision, regarding a bilateral hearing loss disability, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  No new and material evidence regarding diabetes mellitus type 2 has received since the October 2011 rating decision and the claim for service connection for diabetes mellitus type 2 is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

4.  No new and material evidence regarding Non-Hodgkin's Lymphoma has been received since the October 2011 rating decision and the claim for service connection for Non-Hodgkin's Lymphoma (also claimed as lymphoma) is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In regards to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral hearing loss disability, the requested benefit is being granted herein.  Therefore, any deficiencies with the notice requirement are harmless.  

In regards to the remaining issues on appeal, a November 2013 letter notified the Veteran of information and evidence necessary to substantiate the request to reopen the previously denied claims.  In Kent v. Nicholson, 20 Vet. App 1 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the appellant must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the appellant as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.  Here, the Veteran was informed of what constitutes new and material evidence and the reasons the prior denial.  The Board finds the duty to notify has been met.

Under the VCAA, the VA also has a duty to assist the claimant by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In this case, VA obtained the Veteran's service treatment, and post-service private treatment records.  In the present case, a VA examination is not warranted for the issues of service connection for diabetes mellitus type 2 and Non-Hodgkin's Lymphoma (also claimed as lymphoma) as the Board has found that new and material evidence has not been presented to reopen these issues. 

Given the above, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

The Veteran seeks to reopen his claim for service connection for a bilateral hearing loss disability, diabetes mellitus type 2, and Non-Hodgkin's Lymphoma (also claimed as lymphoma).  Service connection was previously denied in an October 2011 rating decision.  The RO notified the Veteran of this decision in November 2011 and he did not appeal the decision.  Consequently, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the October 2011 decision.

Under applicable regulations, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156 (a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

1.  Bilateral hearing loss disability

The Veteran seeks to reopen his claim for a bilateral hearing loss disability.  The RO previously denied service connection for this disability in an October 2011 rating decision because there was no medical link between the Veteran's bilateral hearing loss disability and service.

At the time of the October 2011 rating decision, the record included an August 2011 VA examination, showing a bilateral hearing loss disability for VA purposes, but without a nexus to service.  The record also contained a private examination, conducted in January 2011, showing a bilateral hearing loss disability for VA purposes, and included some discussion of a potential nexus to service in the left ear only.  Since that time, the Veteran has submitted a new private examination, this one conducted in July 2016.  This examination shows an increase in the severity of the Veteran's hearing loss disability, and provides an etiology opinion connecting the Veteran's hearing loss to his service.  In addition, the Veteran submitted a statement in January 2016 that "I was on the flight line often during my military service and was exposed to jet engines and other loud noises that has led to my hearing loss.  I wear hearing aids." 

This evidence is relevant and probative to the issue at hand.  The evidence, if accepted as credible, cures an evidentiary defect that existed at the time of the prior decision.  See 38 C.F.R. § 3.156.  Based upon the reason for the prior denial, the additional evidence is new and material and the claim is reopened.

2.  Diabetes mellitus type 2

The Veteran seeks to reopen his claim for diabetes mellitus type 2.  The RO previously denied service connection for this disability in an October 2011 rating decision because service treatment records were silent for any complaints, treatment, or diagnosis of diabetes mellitus type 2 during active service.  Also service personnel records did not show that the Veteran served in the Republic of Vietnam during the Vietnam War, though the Veteran claimed exposure to Agent Orange.

The Veteran has not submitted any evidence regarding his diabetes mellitus type 2 claim since the October 2011 denial.  Without new and material evidence, the Board is unable to reopen the Veteran's claim for service connection.  38 C.F.R. § 3.156

3.  Non-Hodgkin's Lymphoma (also claimed as lymphoma)

The Veteran seeks to reopen his claim for Non-Hodgkin's Lymphoma (also claimed as lymphoma).  The RO previously denied service connection for this disability in an October 2011 rating decision because there was no basis in the available evidence of record to establish service connection.  The RO found that the condition did not happen in military service, nor was it aggravated or caused by service.  Also service personnel records did not show that the Veteran served in the Republic of Vietnam during the Vietnam War, though the Veteran claimed exposure to Agent Orange.  

At the time of the prior denial, the RO considered a treatment record from the Mayo Clinic, which stated that the Veteran began treatment in 1980 and was last seen in 1995.  This record stated that since then the Veteran has been totally asymptomatic and has been busy and has felt well.

The Veteran has not submitted any evidence regarding his Non-Hodgkin's Lymphoma (also claimed as lymphoma) claim since the October 2011 denial.  Without new and material evidence, the Board is unable to reopen the Veteran's claim for service connection.  38 C.F.R. § 3.156




ORDER

The application to reopen the claim for service connection for a bilateral hearing loss disability is granted.

The application to reopen the claim for service connection for diabetes mellitus type 2 is denied.

The application to reopen the claim for service connection for Non-Hodgkin's Lymphoma (also claimed as lymphoma) is denied.


REMAND

The Veteran seeks service connection for a bilateral hearing loss disability.  The Board finds that additional development is necessary prior to deciding this claim.  

A private audiology examination conducted in July 2016 shows bilateral hearing loss disability for VA purposes.  The audiologist provided an opinion stating that it is more than likely that the Veteran's hearing loss is a direct result from his military service, particularly the noise exposure he experienced on the flight line as a
radio repairman.  However, no rationale was provided for this conclusion.  Thus, this opinion is inadequate.

In addition, another private opinion from January 2011 conflicts with this opinion.  According to that private examiner, hearing loss in the right ear was more than likely due to a virus attacking the Veteran's right ear (sudden idiopathic sensorineural hearing loss).  Whereas, hearing loss in the Veteran's left ear did present with a noise induced hearing loss profile and it was more than likely that this hearing loss was due to military experience (particularly working on the flight line). 

On remand, a new VA examination and etiology opinion should be obtained.  The Board notes that the July 2016 private examination does not state whether it was conducted by a state-licensed examiner, as required by 38 C.F.R. § 4.85.  The Veteran has also stated that he wears hearing aids, but the examination does not state whether it was conducted without the use of hearing aids, as required by 38 C.F.R § 4.85.  The Board will seek clarification of these issues upon remand.  In addition, any new examination(s) must be conducted in compliance with 38 C.F.R § 4.85.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain clarification as to whether or not the July 2016 private hearing examinations was conducted by a state-licensed examiner and whether the Veteran used hearing aids during the examination.  See 38 C.F.R. § 4.85.

2.  Schedule the Veteran for a new VA examination with an ENT specialist to evaluate his hearing loss disability.  The claim file, to include any newly associated evidence, such as the July 2016 private hearing examination, should be provided for review by the examiner, and all required studies should be performed.  The examiner should consider all lay statements, including the Veteran's January 2016 statement that "I was on the flight line often during my military service and was exposed to jet engines and other loud noises that has led to my hearing loss.  I wear hearing aids."

If there is a diagnosis of a bilateral hearing loss disability that meets the minimum standards under 38 C.F.R. § 3.385, then the examiner should provide an opinion, with detailed rationale, addressing the question of whether the Veteran's bilateral hearing loss disability is at least as likely as not (a greater than 50 percent probability) caused by or related to his active duty service. 

The examiner should acknowledge and consider the evidence of record, including the Veteran's specialty as a radio repairman in the United States Air Force.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


